Citation Nr: 1627872	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-28 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than October 15, 2010 for the award of service connection for left ankle strain.

2.  Entitlement to higher initial ratings for service-connected left ankle strain, evaluated as 10 percent disabling from October 15, 2010 to September 17, 2012, and 20 percent disabling from September 18, 2012 to September 4, 2013.

3.  Entitlement to an effective date earlier than October 15, 2010 for the award of service connection for intervertebral disc syndrome (IVDS) of the thoracolumbar spine.

4.  Entitlement to higher initial ratings for service-connected IVDS of the thoracolumbar spine, evaluated 20 percent disabling from October 15, 2010 to September 14, 2011, and 60 percent disabling since September 15, 2011.

5.  Entitlement to an effective date earlier than October 15, 2010, for the award of entitlement to a total disability rating based upon individual unemployability (TDIU). 
6.  Entitlement to higher rates of special monthly compensation (SMC), to include an effective date earlier than November 30, 2012 for the award of SMC based on the need for aid and attendance of another.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to August 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California (hereinafter Agency of Original Jurisdiction (AOJ)). 

In August 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims folder.

In January 2015, these matters were remanded to the AOJ for further development.  In an April 2015 rating decision, the AOJ awarded an earlier effective date of December 13, 2008 for the grant of service connection for left ankle disability and; awarded an effective date of July 12, 2010 for the grant of service connection for lumbar spine disability as well as the grant of TDIU.  The Veteran has expressed satisfaction with the effective dates for service connection and entitlement.  As such, only these appeals with regard to the effective dates assigned will be dismissed formally below. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015). 

The issues of increased ratings for left ankle, IVDS of the spine; as well as higher rates of SMC, to include an earlier effective date for SMC are addressed in the REMAND portion of the decision below and are once again REMANDED to the AOJ.


FINDINGS OF FACT

1.  As an April 2015 rating decision granted the requested December 13, 2008 effective date for the grant of service connection for left ankle disability, this aspect of the claim has been granted in full, and there is no longer any issue regarding an error of fact or law before the Board on the matter of the effective date for service connection.

2.  In May 2015 written correspondence attached to the VA Form 9 (substantive appeal), prior to the promulgation of a decision in the appeal, the Veteran indicated that he was satisfied with the April 2015 rating decision that granted an earlier effective date of July 12, 2010 for the grant of service connection for IVDS of the low back; as well as entitlement to TDIU, and he wanted to withdraw these issues.



CONCLUSIONS OF LAW

1.  The appeal for an effective date earlier than October 15, 2010 for the award of service connection for left ankle strain, is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2015); 38 C.F.R. § 20.101 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective day grants

The Veteran disagreed with a December 2011 rating decision that awarded an effective date of October 15, 2010 for the grant of service connection for left ankle disability, IVDS of lower spine, and entitlement to TDIU.

In an April 2015 rating decision the AOJ awarded an effective date of December 13, 2008 for the grant of service connection for left ankle disability; and awarded an effective date of July 12, 2010 for the award of service connection for IVDS of the lower spine, as well as entitlement to TDIU.  The Veteran expressed his satisfaction with the effective dates assigned.  Thus, the aspect of these present claims with regard to the effective dates assigned were contemplated and granted in full by the April 2015 rating decisions.

Accordingly, as the April 2015 rating decision awarded the requested effective dates of December 13, 2008 for the left ankle, and July 12, 2010 for IVDS of the lower spine and TDIU, the claims with regards to the effective dates assigned have been granted in full.  As there is no longer any issues regarding an error of fact or law before the Board on these matters, the Board finds that the appeal for earlier effective dates should be dismissed.  See 38 U.S.C.A. §§ 511, 7104, 7105 (West 2015); 38 C.F.R. § 20.101 (2015).

Withdrawal

Further, under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Here, by way of a May 2015 statement included on the VA-Form 9, the Veteran indicated that he was satisfied with the July 12, 2010 effective date assigned for IVDS of the lower spine and TIDU and that he wanted to withdraw the earlier effective date appeals.  Hence, there remain no allegations of error of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review these issues on appeal, and they are dismissed.  Further, as noted above, this issue was granted in full by the April 2015 rating decision.

Finally, the Board observes that the Veteran indicated in his May 2015 substantive appeal that he would leave the left ankle appeal since there is a question of whether or not an initial higher rating was warranted from the effective date assigned.  The Board has dismissed the effective date aspect of the claim, as the requested date has been granted in full.  The Board notes, however, the initial rating assigned for left ankle disability remains on appeal, as such is a separate appealable issue, and is addressed in the remand section below.


ORDER

An effective date earlier than October 15, 2010 for the award of service connection for left ankle strain is dismissed.

An effective date earlier than October 15, 2010 for the award of service connection for IVDS of the thoracolumbar spine is dismissed.

An effective date earlier than October 15, 2010, for the award of entitlement to a TDIU is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015).

In the January 2015 remand, the Board directed that the AOJ was to furnish an SOC with regards to the effective dates for the left ankle and IVDS of the spine.  Also with regards to the other issues that were currently before the Board at the time, following any further development deemed warranted, the AOJ was to issue a supplemental SOC (SSOC) reflecting such adjudication.

With regards to the issues that were before the Board in January 2015 (i.e., initial ratings assigned for left ankle disability, initial ratings assigned for IVDS spine, and higher ratings of SMC, to include an earlier effective date) the AOJ did not issue a SSOC, but, instead, has returned these matters to the Board for further consideration. 

Simply stated, the AOJ has not fully complied with the January 2015 remand directives, as it did not issue an SSOC (with respect to the claims for which an appeal has been perfected).  As such, these claims must be again remanded for compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon the VA a concomitant duty to ensure compliance with those terms). 

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2015); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request him to identify any additional evidence and/or argument in support of his claims remaining on appeal.

2.  After completing any indicated development, to include obtaining examinations and/or opinions if deemed necessary, readjudicate the issues (please also refer to the January 2015 remand):

A) Entitlement to higher initial ratings for service-connected left ankle strain, now evaluated as 10 percent disabling from December 13, 2008 to September 17, 2012, and 20 percent disabling from September 18, 2012 to September 4, 2013; 

B) Entitlement to higher initial ratings for service-connected IVDS of the thoracolumbar spine, now evaluated as 20 percent disabling from July 12, 2010 to September 14, 2011, and 60 percent disabling since September 15, 2011; 

C) Entitlement to higher rates of SMC, to include an effective date earlier than November 30, 2012 for the award of SMC based on the need for aid and attendance of another based on the entirety of the evidence. 

If higher ratings cannot be granted or an earlier effective date cannot be granted for SMC, the Veteran and his representative must be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


